Opinion by
Judge Hardin:
The order made on the 13th of March, 1868, striking all claims of set-off relied on by any of the parties, purports to have been entered by their joint consent, and is not shown to have been made through fraud or mistake, and was never set aside, nor did *433the appellant seek to vacate it before the final judgment was rendered.

Owen, for appellant.


Tanner, for appellees.

We must therefore regard the set-offs plead by the appellant, as voluntarily withdrawn by him; and this being so the judgment being rendered on the pleadings and evidence of title seems to be correct.
Wherefore the judgment is affirmed.